Citation Nr: 1548156	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge for his period of service from July 1965 to April 1970 is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, S.R., and P.R.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to April 1970 and was discharged under other than honorable conditions.  His discharge was later upgraded by an Army Discharge Review Board to "under honorable conditions."  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2012, the Board issued a decision which reopened and denied on its merits the issue of whether the character of the appellant's discharge was a bar to VA benefits.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision which vacated the Board's July 2012 decision and remanded the case to the Board for further consideration.

In May 2014, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  The appellant served on active duty from July 1965 to April 1970 and was discharged under other than honorable conditions.  The character of his discharge was subsequently upgraded by an Army Discharge Review Board to "under honorable conditions."

2.  The appellant's acts that led to his discharge included multiple periods of being Absent Without Leave (AWOL), one of which was for more than 180 consecutive days.

3.  There were compelling circumstances to justify the appellant's extended period of AWOL status in excess of 180 days.


CONCLUSION OF LAW

The character of the appellant's discharge from military service for the period from July 1965 to April 1970 is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2015); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days (the regulation provides an exception to this condition where there are compelling circumstances to warrant the prolonged absence).  38 U.S.C.A. § 5303; 38 C.F.R. §3.12(c).

In determining whether there are compelling circumstances to warrant a prolonged AWOL period, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. §3.12(c)(6).  

Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. Id. 

In addition, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).  The conduct must also be persistent (reoccurring or ongoing) in order to deem a discharge "other than honorable" for VA purposes.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  

With certain exceptions, health-care and related benefits authorized by Chapter 17 of Title 38, United States Code, shall be furnished for any disability incurred in or aggravated during a period of service terminated by a discharge under other than honorable conditions.  They may not, however, be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility, the same criteria will be used as is now applicable to determinations of service incurrence and in line of duty when there is no character of discharge bar.  38 C.F.R. § 3.360(c).

The appellant served on active duty from July 1965 to April 1970.  His initial report of separation, Form DD 214, noted that he was discharged "under  conditions other than honorable."  The appellant's acts that led to his "other than honorable" discharge included multiple periods of being AWOL, one of which was for more than 180 consecutive days.
 
In a request for information to the National Personnel Records Center (NPRC), it was noted that the appellant's discharge was upgraded by the Army Discharge Review Board, effective June 6, 1980, following application dated in April 1979.  The appellant's "new" DD Form 214 shows that his discharge was upgraded to "under honorable conditions."  

The "under honorable conditions" discharge upgrade awarded by the Army Discharge Review Board sets aside any bar to benefits for willful and persistent misconduct under 38 C.F.R. § 3.12(d)(4).  Therefore, the remaining issue for consideration herein is whether the appellant's AWOL status for a continuous period of at least 180 days bars him from benefits.  See 38 C.F.R. § 3.12 (c)(6).  

The appellant asserts that there were compelling circumstances to warrant his prolonged unauthorized absence.  Specifically, he contends that his inservice exposure to an exploding artillery shell led to physical and mental disabilities resulting his AWOL status.  Thus, he contends that his service should not be characterized as dishonorable under 38 C.F.R. § 3.12(c)(6).

Based upon a longitudinal review of the record, the Board concludes that there were
compelling circumstances to justify the appellant's extended AWOL status.  The appellant's service treatment records document his having been in close proximity to an exploding artillery shell while serving in the Republic of Vietnam in June 1966.  A December 2013 private psychological evaluation concluded that the appellant had PTSD and a traumatic brain injury (TBI) as a result of his military service.  The private physician further opined that it was very unlikely that the appellant would have gone AWOL if it had not been for his inservice TBI.  A February 2014 private psychiatric evaluation provided a diagnosis of PTSD as a result of the appellant's service in Vietnam; and a diagnosis of TBI secondary to the inservice artillery shell blast.  The private physician then opined that the appellant's TBI symptoms account for much of his being AWOL.  A February 2015 VA examination for PTSD noted the examiner's opinion that the appellant acquired both PTSD and bipolar disorder while in the service, and that these conditions were highly influential in his decision to go AWOL.  A February 2015 VA examination for TBI noted the VA examiner's opinion that the appellant most likely had a mild TBI from the exploding ordinance during service.  The VA examiner further opined that the appellant "may have suffered PTSD from his Viet Nam deployment that contributed to his AWOL episode."

Under these circumstances, the evidence of record establishes compelling circumstances to justify the appellant's extended period of AWOL status in excess of 180 days.  Accordingly, the character of the appellant's discharge from military service for the period from July 1965 to April 1970 is not a bar to VA benefits.  


ORDER

The character of the appellant's discharge for his period of service from July 1965 to April 1970 is not a bar to VA benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


